STOCK PURCHASE AGREEMENT The individual purchasers whose names are set forth in the Schedule A hereunder (each a "Purchaser" and, collectively, the "Purchasers") and Show King Holdings Inc. (the "Seller") entered this stock purchase agreement (the "Agreement") on June 25, 2015. The parties mutually agree as follows: 1. Background. Seller owns 19,048 shares of common stock of San Lotus Holding Inc. (the "Company"). Purchasers desire to purchase from Seller the 19,048 shares of common stock of the Company, previously issued to Seller (the "Shares"). And, Seller desires to sell to Purchasers the 19,048 shares of common stock of the Company. The specific number of Shares that each Purchaser will purchase is set forth in Schedule A attached hereto. 2. Shares Purchased Pursuant to this Agreement , Seller agrees to sell Shares to Purchasers for an aggregate purchase price of USD$200,000, at a per share purchase price which shall be USD$10.5 per share.
